Smith, J.,
delivered the opinion of the court.
Appellant having entered a plea of guilty to an .indictment charging her with the unlawful sale of intoxicating liquor, the court, instead of imposing sentence immediately, ordered that the same be suspended, “provided the defendant leaves and remains away from Forrest county, Miss.” At a later term of the court, on motion of the district attorney, sentence was imposed upon appellant on this plea entered at the former term. From this last judgment this appeal is taken.
Her complaint is that the court was without authority to suspend the imposition of the sentence, and that by having done so it has lost jurisdiction to proceed further in the cause, and that, if mistaken in this, the second judgment was entered without any evidence being introduced tending to show that she had failed to leave and remain away from Forrest county. Suspending the imposition of a sentence is nothing more than a continuance of a case after plea or verdict of guilty for sentence at a later time. It is unnecessary for us to decide what the rights of appellant would have been, had the court below arbitrarily and over her objection continued her case after her plea of guilty had been entered for sentence at a subsequent term, for the reason that appellant did not object to this course being pursued, and, consequently, she cannot now complain thereat. “Con-census tollit errorem.” Gibson v. State, 68 Miss. 241, 8 South. 329.
The proviso contained in the order suspending the sentence was void. What was this day said in the case of Fuller v. State, 57 South. 806, relative to the power of a court to suspend the execution of a sentence, applies with equal force to the power of the court to indefinitely suspend the imposition of a sentence after plea or verdict of guilty. The case remained in the same attitude, therefore as if had simply been continued for sentence with appellant’s consent.
*272It does not appear that appellant was induced to plead guilty by reason of any expectation on her part that the imposition of sentence would be suspended. .What her rights, therefore, would have been, in that state of case, is not here involved. Affirmed.

Suggestion of error overruled.